DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-20 are pending and have been examined, where claims 1-4, 6-12 and 14-19 is/are rejected, claim 5, 13 and 20 is/are objected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “receiving a second inference output from the second drone device, the second inference output associated with a second image captured by the second drone device; and transmitting the first image to a processor based on the first inference output and second interference output” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of drone communication technology, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application. 

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 6-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez (US 20190051193) in view Fryshman (US 20180075596) and Barre (US 20170264907).

Regarding claim 1, Gutierrez discloses a method, comprising: 
capturing a first image by a camera installed on a first drone device (see figure 3A below);
 	processing the first image using image processing engine embedded in the first drone device, the processing comprising generating a first inference output (see paragraph 35, FIG. 3C shows the features extracted from each of the images 312 and 314 as circles), but does not process the image with Artificial Intelligence, AI, engine; 

    PNG
    media_image1.png
    577
    955
    media_image1.png
    Greyscale

transmitting the first inference output to a second drone device (see paragraph 35, this feature information is transmitted to the other drone and other nearby drones or receivers, drone locations, velocity, current flight path, the time when the drone will be over the center of the image may be transmitted), 
receiving a second inference output from the second drone device, the second inference output associated with a second image captured by the second drone device (see paragraph 32, both the first drone 302 and the second drone 304 are able to transmit its location data, the inference information is the location of the drone, this technique takes advantage of drone-to-drone - that include image data from a gimbal controlled down-facing camera, the position of the camera may be a function of the velocity, the maneuverability, and the drone's intended trajectory); and 
transmitting the first image to a processor, (see paragraph 32, the image 312 or 314 itself may be transmitted, paragraph 33, sharing these features, a neighbor drone may analyze feature matching, detect if part of the features is common, there is an image overlap, and use geometry techniques of multiples views, in this case views from different cameras, to localize the neighbor drone with respect to its own reference frame, using multiple neighbor's views compute a relative velocity of a drone may be calculated, each drone has a processor). 
Gutierrez is silent in disclosing processing the first image using artificial intelligence (AI) engine embedded in the first drone device, the processing comprising generating a first inference output. Fryshman discloses processing the first image using artificial intelligence (AI) engine embedded in the first drone device, the processing comprising generating a first inference output (see paragraph 25, initiated and begins capturing images 22, the images are sent to an image recognition system which classifies various images 24, the classifier may be an algorithmic classifier or a neural network system, the image recognition system is trained to recognize morphological/physical characteristics of bugs or other objects to be detected, this bugs are read as inference data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an Artificial Intelligence engine in order to allow the feature extractor to learn specific patterns to identifying objects in image for improving image recognition.
Gutierrez is silent in disclosing transmitting the first image to a processor based on the first inference output and second interference output.
Barre discloses transmitting the first image to a processor based on the first inference output and second interference output (see figure 2, E27 transmitting the data container, the flight data is read as the first inference data, paragraph 67, in particular in order to memorize this encoded image in a video container and the image is encoded according to a second encoding format degrading the visual quality of the image, the format is read as the second inference data). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include transmitting image data in order to allow other near-by drones to perform image matching in order to improve image classifications. 

Regarding claim 2, Gutierrez discloses the method of claim 1, the generating the first inference output comprising identifying that the first image includes an object of interest (see paragraph 35, FIG. 3C shows the features extracted from each of the images 312 and 314 as circles).

Regarding claim 3, Gutierrez discloses the method of claim 2, the identifying that the first image includes an object of interest comprising generating a confidence level that the first image includes the object of interest (see paragraph 120, means for extracting first feature information from the captured image; means for matching the first feature information and the second feature information, when features are matched between first and second image).

Regarding claim 4, Gutierrez discloses the method of claim 2, the transmitting the first image to the processor comprising transmitting the first image if the first inference output indicates the first image include the object of interest and the second inference output indicates that the second image does not include the object of interest (see paragraph 32, both the first drone 302 and the second drone 304 are able to transmit its location data, the inference information is the location of the drone, this technique takes advantage of drone-to-drone - that include image data from a gimbal controlled down-facing camera, the position of the camera may be a function of the velocity, the maneuverability, and the drone's intended trajectory, where the first image is transmitted from the first drone and velocity information is transmitted from the second drone).

Regarding claim 6, Fryshman discloses the method of claim 1, the processing the first image using the Al engine comprising processing the first image in a memory device of the first drone device, the memory device physically separate from the processor of the first drone device (see paragraph 13, the image is sent to a processor that is trained to recognize the general characteristics and color of the lettuce, and which is also trained to recognize physical characteristics and features of insects typically found on lettuce, the image is magnified so that the presence of the insect). See the motivation for claim 1. 

Regarding claim 7, Gutierrez discloses the method of claim 1, further comprising adjusting a trajectory of the first drone device based on the first inference output and second inference output (see paragraph 68, hierarchical trajectory planning according to some embodiments. Hierarchical trajectory planning may be used instead of the reactive collision avoidance or together with reactive collision avoidance. In an example, hierarchical trajectory planning may be used when a local minimum is detected, a local minimum may occur when other drones or obstacles block a drone from its destination. In these cases, a drone may stay in place until an obstacle moves or another trajectory planning such as hierarchical trajectory planning is used. Part or the complete trajectory of a drone may be transmitted to the neighbor drones in its own reference frame).

Regarding claim 8, Gutierrez discloses the method of claim 1, further comprising generating a fusion vision of the object of interest based on the first inference output or the second inference output (see paragraph 55, Fusion of Visual-Based Estimation with Distance Measurement). 

Regarding claims 9 and 17, see the rationale and rejection for claim 1.

Regarding claim 10, see the rationale and rejection for claim 2.

Regarding claim 11, see the rationale and rejection for claim 3.

Regarding claim 12, see the rationale and rejection for claim 4.

Regarding claim 14, see the rationale and rejection for claim 6.

Regarding claim 15, see the rationale and rejection for claim 7.

Regarding claim 16, see the rationale and rejection for claim 8.

[4]	Claim Objection
Claims 5, 13 and 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 5, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): “the method of claim 2, the transmitting the first image to the processor comprising discarding the first image if the first inference output indicates the first image does not include the object of interest, the method further comprising instructing the second drone device to transmit the second image if the second inference output indicates that the second image includes the object of interest”; in combination with the rest of the limitations of claims 1 and 2.

Regarding claim 13 and 20 see the rationale for claim 5. 

Harman (US 20190129006) discloses receive radiation from at least one region of interest; at least one transmit antenna, arranged to transmit into the at least one region of interest; transmitter circuitry arranged to generate a waveform for transmission, and to send a signal including the waveform to the or each transmit antenna (see paragraphs 9 and 10), but is silent in disclosing the method of claim 2, the transmitting the first image to the processor comprising discarding the first image if the first inference output indicates the first image does not include the object of interest, the method further comprising instructing the second drone device to transmit the second image if the second inference output indicates that the second image includes the object of interest.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 8/10/22